
	

113 HR 5778 IH: Boko Haram Disarmament and Northeast Nigeria Recovery Act of 2014
U.S. House of Representatives
2014-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5778
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2014
			Ms. Wilson of Florida introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To support stabilization and lasting peace in northeast Nigeria and areas affected by Boko Haram
			 through development of a regional strategy to support multilateral efforts
			 to successfully protect civilians and eliminate the threat posed by Boko
			 Haram, to support efforts to rescue female students abducted in Nigeria on
			 April 14, 2014, as well as other kidnapping victims of Boko Haram, and to
			 provide funds for humanitarian relief, development programs, transitional
			 justice, and victim support, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Boko Haram Disarmament and Northeast Nigeria Recovery Act of 2014.
		2.FindingsCongress makes the following findings:
			(1)On the night of April 14, 2014, 276 female students, most of them between 15 and 18 years old, were
			 abducted by Boko Haram from the Chibok Government Girls Secondary School,
			 a boarding school located in Borno state in the Federal Republic of
			 Nigeria.
			(2)All public secondary schools in Borno state were closed in March 2014 because of increasing attacks
			 by Boko Haram that killed hundreds of students, but the schoolgirls
			 returned to school, despite the potential dangers, determined to pursue
			 their education.
			(3)Boko Haram has claimed responsibility for subsequent kidnappings in the region.
			(4)Boko Haram leaders have threatened to sell the kidnapped schoolgirls into slavery and according to
			 reports, has previously kept female hostages as slaves and committed
			 sexual violence against them.
			(5)Boko Haram seems determined to carry out sophisticated and deadly attacks and to expand its area of
			 operation.
			(6)Boko Haram has targeted schools, mosques, churches, villages, and agricultural centers, as well as
			 government facilities, in hopes of creating an Islamic state in northern
			 Nigeria.
			(7)There are estimates that Boko Haram has killed more than 4,000 people since 2011, and more than
			 2,000 people this year alone.
			(8)There is a possibility that many of the girls may have been taken into neighboring countries.
			(9)Boko Haram and other terrorist organizations pose a growing threat to United States interests in
			 the region, as well as to broader regional peace and security.
			(10)In an effort to locate the kidnapped schoolgirls, the United States authorized the deployment of up
			 to 80 military personnel to Chad in order to help with intelligence and
			 surveillance.
			(11)The United States military have provided training, equipment, and other support for
			 counter-terrorism units in the Sahel region to combat Al Qaeda affiliates
			 and related groups in Africa.
			(12)Cameroon, Niger, and Chad have deployed troops in an effort to secure their borders against Boko
			 Haram.
			(13)The United States named several individuals linked to Boko Haram as Specially Designated Global
			 Terrorists in 2012 and designated Boko Haram as a Foreign Terrorist
			 Organization in November 2013.
			(14)On May 22, 2014, the United Nations Security Council added Boko Haram to the 1267 sanctions list, a
			 list of Al Qaeda-linked terrorist organizations subject to weapons
			 embargoes, travel bans, and asset freezes.
			(15)The Senate and House have both passed resolutions condemning Boko Haram and the abduction of female
			 students by the group from schools in the northeastern province of Borno
			 in the Federal Republic of Nigeria.
			3.Statement of policyIt is the policy of the United States to work vigorously for a lasting resolution to the conflict
			 in northeast Nigeria and other Boko Haram-affected areas by—
			(1)eliminating the threat posed by Boko Haram to civilians and regional stability through political,
			 economic, humanitarian, law enforcement, military, and intelligence
			 support for a comprehensive multilateral effort to protect civilians in
			 affected areas and to defeat and demobilize Boko Haram fighters;
			(2)supporting efforts to rescue those individuals who have been abducted by Boko Haram; and
			(3)further supporting comprehensive reconstruction, transitional justice, development and humanitarian
			 programs, and reconciliation efforts.
			4.Requirement of a regional strategy for defeating Boko Haram
			(a)Requirement for strategyNot later than 90 days after the date of the enactment of this Act, the President shall develop and
			 submit to the appropriate committees of Congress a regional strategy to
			 guide United States support for multilateral efforts to protect civilians
			 from attacks by Boko Haram, to eliminate the threat to civilians and
			 regional stability posed by Boko Haram, and to enforce the rule of law and
			 ensure full humanitarian access in areas affected by Boko Haram.
			(b)Content of strategyThe strategy should include the following:
				(1)A plan to work with Nigeria and other international partners to find Boko Haram’s kidnapping
			 victims and liberate them and a viable plan to protect civilians and
			 eliminate the threat posed by Boko Haram.
				(2)An interagency framework to plan, coordinate, and execute all diplomatic, economic, intelligence,
			 development, humanitarian, law enforcement, and military elements of
			 United States policy across the region regarding Boko Haram.
				(3)A framework to evaluate the progress and effectiveness of the United States strategy toward
			 eliminating the threat posed by Boko Haram.
				(c)FormThe strategy under this section shall be submitted in unclassified form, but may include a
			 classified annex.
			5.Humanitarian assistance for areas affected by Boko Haram
			(a)AuthorityIn accordance with section 491 of the Foreign Assistance Act of 1961 (22 U.S.C. 2292) and section 2
			 of the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601), the
			 President is authorized to provide humanitarian and development assistance
			 to the populations in areas affected by Boko Haram.
			(b)Availability of amounts
				(1)In generalAmounts equivalent to the funds received by the United States Government pursuant to the final
			 judgment in the case specified in paragraph (2) shall, notwithstanding any
			 other provision of law, be made available to carry out this section.
				(2)CaseThe case referred to in paragraph (1) is United States of America v. All Assets Held in Account
			 Number 80020796, in name of Doraville Properties Corporation, at Deutsche
			 Bank International, Limited in Jersey, Channel Islands, and All Interest,
			 Benefits, or Assets Traceable Thereto, et al., Case No. 1:13–cv–01832–JDB
			 (D.D.C.).
				6.Assistance for recovery and reconstruction in areas affected by Boko Haram
			(a)AuthorityIt is the sense of Congress that the President should support efforts by the people of Boko
			 Haram-affected areas and the Governments of Nigeria, Chad, Cameroon, and
			 Niger, as security conditions permit—
				(1)to assist internally displaced people and returnees in securing durable solutions by spurring
			 economic growth, supporting livelihoods, helping to alleviate poverty, and
			 promoting access to basic services in northeast Nigeria, including
			 education and employment opportunities;
				(2)to enhance the accountability and administrative competency of state and local governance
			 institutions and public agencies in northeast Nigeria with regard to
			 budget management, provision of public goods and services, and related
			 oversight functions;
				(3)to provide all children with a quality basic education while ensuring the safety of students and
			 school faculty;
				(4)to strengthen the operational capacity of the civilian police in Nigeria to enhance public safety,
			 prevent crime and communal and sectarian violence, and deal sensitively
			 with gender-based violence, while strengthening accountability measures to
			 prevent corruption and abuses; and
				(5)to promote programs to address physical harm and psychosocial trauma, including post-traumatic
			 stress disorder.
				(b)Future year fundingIt is the sense of Congress that the Secretary of State and Administrator of the United States
			 Agency for International Development should work with the appropriate
			 committees of Congress to increase assistance in future fiscal years to
			 support activities described in this section if the Government of Nigeria
			 demonstrates a commitment to transparent and accountable reconstruction in
			 Boko Haram-affected areas of Nigeria, specifically by—
				(1)increasing oversight activities and reporting to ensure funds used to combat Boko Haram are used
			 efficiently and with minimal waste; and
				(2)committing substantial funds of its own, above and beyond standard budget allocations to state and
			 local governments, for the task of combating Boko Haram and rebuilding
			 those regions affected by Boko Haram attacks.
				(c)Coordination with other donor nationsThe United States should work with other donor nations, on a bilateral and multilateral basis, to
			 increase contributions for recovery efforts in northeast Nigeria and other
			 areas affected by Boko Haram, and strengthen accountability mechanisms to
			 ensure the transparent and timely use of those funds.
			(d)Termination of assistanceIt is the sense of Congress that the Secretary of State should withhold bilateral assistance to
			 Nigeria for the purposes described under this section if the Secretary
			 determines that the Government of Nigeria is not committed to transparent
			 and accountable reconstruction and reconciliation in the Boko
			 Haram-affected areas of Nigeria.
			7.Report
			(a)Report requiredNot later than 1 year after the submission of the strategy required under section 4, the Secretary
			 of State shall prepare and submit to the appropriate committees of
			 Congress a report on the progress made toward the implementation of the
			 strategy required under section 4 and a description and evaluation of the
			 assistance provided under this Act toward the policy objectives described
			 in section 3.
			(b)ContentsThe report required under section (a) shall include—
				(1)a description and evaluation of actions taken toward the implementation of the strategy required
			 under section 4;
				(2)a description of assistance provided under section 5 and section 6;
				(3)an evaluation of bilateral assistance provided to Nigeria and associated programs in light of
			 stated policy objectives; and
				(4)a description of amounts of assistance committed, and amounts provided, to Nigeria during the
			 reporting period by the Government of Nigeria, each donor country, and all
			 relevant organizations.
				8.DefinitionIn this Act, the term appropriate committees of Congress means—
			(1)the Committee on Appropriations and the Committee on Foreign Affairs of the House of
			 Representatives; and
			(2)the Committee on Appropriations and the Committee on Foreign Relations of the Senate.
			
